Citation Nr: 0432549	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  98-16 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of nose fracture.  

2.  Entitlement to service connection for a claimed right ear 
hearing loss.  

3.  Entitlement to service connection for the claimed 
residuals of a jaw injury with dental trauma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1981 to July 
1984.  The veteran also had National Guard service.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 decision by the RO.  

The Board notes this case was previously remanded in October 
2000 to cure a procedural defect for a hearing.  

In this regard, the veteran was scheduled to appear at two 
hearings in July 2000 and May 2003, but failed to report.  

The Board remanded the veteran's case in June 2003 to assist 
the veteran in developing in his claim.  That development was 
completed in February 2004.  



FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  The veteran is not shown to have current residuals due to 
a nose fracture suffered during his military service.  

3.  The veteran is not shown to have a current right ear 
hearing loss that is due to any event or incident of his 
military service.  

4.  The veteran is not shown to have current residuals of a 
jaw injury or dental trauma due to any event or incident of 
his military service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have residual nasal fracture 
disability is due to injury or disease that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303 (2004).  

2.  The veteran's right ear hearing disability is not due to 
injury or disease that was incurred in or aggravated by 
service; nor may a sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.  The veteran is not shown to have residual jaw disability 
or a disability manifested by dental trauma due to injury or 
disease that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's initial claim, the Board notes 
that the RO issued a letter dated in April 2004 that informed 
the veteran of the medical and other evidence needed to 
substantiate his claim and of what medical or other evidence 
he was responsible for obtaining.  VA also identified which 
evidence it was responsible for obtaining.  

Also, in the June 2003 Board remand and the August 2002 
Supplemental Statement of the Case, the veteran was provided 
the regulations pertaining to VA's duty to assist in the 
development of claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran was scheduled to 
appear for two hearings  but failed to report.  

In a December 2000 Decision Review Officer Conference Report, 
the RO requested the veteran's service medical records and 
hospitalization reports from Hohenfels and Fort Polk where 
the veteran claimed he was treated for injuries due to a tank 
accident in May 1982.  The veteran was also asked to provide 
specific information regarding the dates and names of the 
healthcare facilities where he was treated for his injuries.  

In a January 2001 VA Request for Information printout, NPRC 
indicated that the veteran's service medical records were 
furnished to the RO in August 1988 and additional records 
were sent out in May 1998 under the same claim number.  NPRC 
further noted that no SGO's were on file as the veteran's 
case was not fire related.  

In a November 2002 VA Request for Information printout, the 
RO requested any clinical records that showed treatment for a 
head injury during the period from May 1982 to May 1983 from 
the Hohenfels, West Germany Army Base and from Fort Polk, 
Louisiana.  However, NPRC responded that clinical searches 
were limited to one year or less.  

The Board in its June 2003 remand requested the veteran to 
submit a list of treatment rendered by VA and non-VA 
healthcare providers for his various claimed disabilities.  
The veteran failed to respond to this request for evidence.  

Pursuant to the Board's June 2003 remand, in April 2004, the 
RO sent a letter to the US Army Europe Regional Medical 
Command in Heidelberg in an attempt to obtain treatment 
reports from May 1982.  No response was received regarding 
the existence of such records.  

The Board notes that neither the veteran nor his 
representative have suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  Nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating his claim.  After several attempts 
to obtain information from the veteran in order to 
substantiate his claims, the RO has been unsuccessful.  In 
this regard, the Board notes that the duty to assist is not a 
one-way street, and the appellant must cooperate in 
developing his claim.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

Service connection may be presumed where certain chronic 
diseases, to include sensorineural hearing loss (as 
peripheral nerve disease), manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (2003).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

In this case, the veteran asserts that, during his active 
military service, he was involved in a tank accident in 
Germany and sustained injuries to his nose, jaw and teeth.  
Additionally, the veteran has claimed that his right ear 
hearing loss is due to inservice trauma.  

However, the Board finds that the evidence is against the 
claims of service connection for the claimed residuals of a 
nose fracture, the claimed residuals of a jaw injury with 
dental trauma and a right ear hearing loss.  

In this regard, the Board notes that the medical records 
referable to the period of active service are limited to a 
report of medical examination at enlistment conducted in May 
1981.  The veteran was noted to be acceptable as far as 
dental defects and diseases.  No jaw, nasal or ear defects 
were observed.  

The authorized audiological evaluation showed pure tone 
thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
10
LEFT
15
20
20
15
15

The RO also obtained medical records referable the veteran's 
participation in the National Guard.  In the veteran's  June 
1988 report of medical history, he checked "NO" to all the 
conditions listed on the form and described his present 
health as "excellent."  He indicated that he did not wear a 
hearing aid.  He related a history of having had or having 
been advised an operation involving the teeth in the Army at 
the age of 22.  An "absence of molar" was noted by way of 
medical annotation.  

In the June 1998 report of medical examination, the veteran's 
clinical evaluations were normal, except for a condition of 
the lungs and feet (pes planus).  It was noted that the 
veteran had numerous missing upper and lower teeth.  

On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
15
20
LEFT
10
15
20
15
25

In a December 1992 report of medical examination, the 
veteran's clinical evaluation was normal except for the 
notation of right tympanic membrane perforation and many 
missing teeth.  

On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
75
75
80
LEFT
0
5
15
20
30

Based on a careful review of the claims file, the Board finds 
that there is no competent evidence to support the veteran's 
assertions of having had a head injury in a tank accident in-
service.  

In fact, the initial June 1988 report of medical examination 
and history for the National Guard reflects no complaints or 
findings referable to a nose, ear or jaw injury.  The absence 
of teeth was noted at that time, but a history of dental 
trauma was reported at that time.  

As noted, the RO has made several attempts to obtain evidence 
to support the veteran's claimed in-service injury and 
treatment.  In the absence of competent evidence of active 
service injury or trauma, the veteran's statements alone are 
not considered sufficiently probative to establish this fact.  
In fact, the Board finds the veteran's assertions in this 
regard noted to be credible.  

The first report of any residual injuries from his the 
alleged May 1982 tank accident are found in VA outpatient 
treatment records dated from March 1998, many years after his 
active duty.  The veteran reported at that time having right 
ear tympanic membrane reconstruction following a head injury 
in 1984 and a post-operative right ear hearing loss with no 
improvement and a hearing aid being issued in 1984.  

On physical examination, the veteran was diagnosed with mixed 
right ear hearing loss with possible conductive pathology.  
There are also notations of nasal bleeding, left lower tooth 
extraction with pain in the lower jaw and a history of right-
sided headaches.  Scarring was observed in the veteran's 
right tympanic membrane and the examiner noted a deformity of 
the bridge of the nose "probably secondary to an old 
fracture."   

However, the VA outpatient treatment records also reflect the 
veteran's own statements that he sustained injuries unrelated 
to service that required 3-months of hospitalization due to a 
beating incident and resulted in a ruptured right ear drum 
and hearing loss.  

This history, in the Board's opinion, would be consistent 
with the medical findings noted on examination in 1992.  The 
veteran has not asserted having had an injury during inactive 
or active duty for training while in the National Guard.  

In this case, the Board has considered the veteran's 
assertions, particularly in regard to the etiology of his 
current disabilities from a head injury in active service.  
However, the veteran is a layman and not competent to offer 
an opinion as to questions involving medical diagnosis or 
causation as presented in this case.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  

The claims or service connection for residuals of a nose 
fracture and jaw injury with dental trauma and right ear 
hearing loss are not supported by the competent evidence.  
There is no showing of a continuity of symptomatology or 
treatment after service to support his assertions of having 
had a head injury in service.  

The Board finds, on review of the entire record, that the 
residuals of nose fracture, a right ear hearing loss, and the 
residuals of jaw injury with dental trauma are not shown to 
have had their clinical onset in service or to be due to any 
incident or event therein.  38 C.F.R. §§ 3.303.  

As the preponderance of the evidence is against the claim of 
service connection for the veteran's claimed disabilities, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for the residuals of a nose fracture is 
denied.  

Service connection for a right ear hearing loss is denied.  

Service connection for the residuals of a jaw injury with 
dental trauma is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



